The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2-14-2022 has been entered.
The amendment filed on 2-14-2022 is acknowledged. Claims 1-2 have been amended. Claims 45-47 have been added. Claims 1-4, 7, 9-10, 12-20, 37, 39, 41 and 45-47 are pending. Claims 13, 15, 18-20, 37, 39 and 41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1-4, 7, 9-10, 12, 14, 16-17 and 45-47 are currently under examination.

Claim Objections Maintained
	The objection to claims 1-4, 7, 9-10, 12, 14 and 16 for reciting claim language drawn to a non-elected invention is maintained for reasons of record.
Applicant’s arguments regarding claim 1 being a linking claim is acknowledged. However, Applicant is reminded that the restriction requirement among the linked inventions is subject to the non-allowance of the linking claim. Given that claim 1 is not allowable the objection is valid and is maintained.

Claim Rejections Maintained
35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7, 9-10, 12, 14, 17 and 45-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for the reasons set forth in the previous Office action in the rejection of claims 1-4, 7, 9-10, 12, 14 and 17. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant argues:
1.  Amended claim 1 now recites a minimum combination of seven amino acid that must be substituted compared to the unmodified PfRH5 antigen. These amino acids are conserved in each and every entry for Plasmodium falciparum in the global MalariaGen genomic dataset (Exhibit A). Therefore, regardless of the baseline PfRH5 sequence the skilled artisan would readily be able to identify those seven amino acids because they are the same in each and every PfRH5 antigen.
2.  Based on the teachings of the specification it would be reasonable for the skilled artisan to know that substitutions at positions 183, 233, 381, 392, 398, 464 and 467 in any PfRH5 antigen would result in a stabilized PfHRH5 antigen.
3.  The use of the PROSS algorithm would identify amino acids within a protein which can be modified to improve thermal stability whilst retaining protein function.
4.  None of the cited documents even mentions PfRH5.
5.  The modifications made according to the invention are not random and were specifically selected using the PROSS algorithm.
6.  Armed with the specification and knowledge that PfRH5 has an exceptional level of sequence conservation and lacks any polymorphisms at positions 183, 233, 381, 392, 398, 464 and 467; the skilled artisan would appreciate that any PfRH5 antigen with a sequence as recited in in claim 1 and with substitutions at each of the seven specified amino acid positions would be stable compared to an unmodified PfRH5.
7.  During the prosecution of application 13/823,979 the examiner was persuaded to allow 95% sequence identity language relating to PfRH5 polypeptides.

Applicant’s arguments have been fully considered and deemed non-persuasive.
With regard to Points 1-2 and 6, the baseline sequences are not limited to SEQ ID NO:1 and SEQ ID NO:2 as claim 1 clearly states “… wherein the corresponding unmodified PfRH5 antigen comprises an amino acid sequence of at least 95% sequence identity to SEQ ID NO:1 or 2 or a fragment of said amino acid sequences”. Consequently, the recited residue positions are predicated on the variability of the unmodified sequence and hence the specific amino acid residues positions recited have no fixed meaning. The instant claims encompass baseline sequences that constitute not only substitution mutants (which would make identifying specific residues difficult) but also insertional and deletion mutants (and combinations thereof) which would necessarily alter the position of a given amino acid within a given unmodified polypeptide. Consequently, the instant claims merely recite random positions within an unmodified polypeptide. Additionally, the instant claims encompass fragments of the polypeptides of SEQ ID NO:1 and SEQ ID NO:2 (and variants thereof) which would also alter the “position” of a given amino acid. Given there is no limitation as to the identity of the amino acid at a given residue position prior to substitution or the actual position of said amino acid within a variant sequence or fragment as it relates to positions 183, 233, 381, 392, 398, 464 and 467 of SEQ ID NO:1 and 2, the recited amino acid residues positions recited have no fixed meaning and hence are not properly described.
With regard to Points 3 and 5, the PROSS algorithm compared modified PfRH5 antigen against a known unmodified PfRH5 antigen with known chemical and physical properties. Said algorithm would not be useful when comparing two variable sequences with unknown chemical and physical properties. Moreover, while the PROSS algorithm identified possible modifications, all variants had to be tested empirically (see page 53 of specification for example). Therefore, contrary to Applicant’s assertion, the PROSS algorithm cannot predict which variants (based on variant baseline sequences) would have a given characteristic. Additionally, adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. The nucleic acid itself is required. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence.
With regard to Point 4, the cited references demonstrate that one cannot reliably predict the effects of a given mutation on the chemical and biological characteristics of a given polypeptide.
 With regard to Point 7, although prosecution in another application may appear to be inconsistent with the instant application, each case must stand on its own merits.  In re Giolito and Hoffman 188 USPQ 645 (CCPA). Moreover, the fact patterns are not the same in the two cases.

As outlined previously, the instant claims are drawn to modified Reticulocyte-binding protein Homologue 5 (PfRH5) antigen wherein the modified PfRH5 antigen comprises five or more amino acid substitutions at positions 183, 233, 381, 392, 398, 464 and 467 relative to a corresponding unmodified PfRH5 antigen comprising a sequence with at least 95% sequence identity to SEQ ID NO:1 or SEQ ID NO:2 or fragment thereof. Additionally, claim 17 requires that the claimed PfRH5) antigen induce antibodies that have a GIA of at least 50% at a concentration of 10 mg/ml against an unnamed microbe and claims 45-47 require that the modified PfRH5 antigen have: increased thermal stability of at least 10°C; does not require cold-chain for transport; or have comparable immunogenicity to the unmodified PfRH5 antigen, respectively. However, since the baseline sequence is variable (with the exception of SEQ ID NO:1 and SEQ ID NO:2), none of the recited compositions meet the written description provision of 35 USC 112, first paragraph as the recited amino acid positions do not correlate any particular residue except in relation to SEQ ID NO:1 and SEQ ID NO:2. The specification provides insufficient written description to support the genus encompassed by the claims. 
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.)
Moreover, the skilled artisan cannot envision the detailed chemical structure of the encompassed proteins, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. The nucleic acid itself is required. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence.
Finally, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that:
...To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines Inc. , 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997);   In re Gosteli , 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."  Lockwood, 107 F.3d at 1572, 41 2USPQ2datl966.
An adequate written description of a DNA, such as the cDNA of the recombinant plasmids and microorganisms of the '525 patent, "requires a precise definition, such as by structure, formula, chemical name, or physical properties," not a mere wish or plan for obtaining the claimed chemical invention.   Fiers v. Revel, 984 F.2d 1164, 1171, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993). Accordingly, "an adequate written description of a DNA requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it; what is required is a description of the DNA itself." Id.   at 1170, 25 USPQ2d at 1606.
The name cDNA is not itself a written description of that DNA; it conveys no distinguishing information concerning its identity. While the example provides a process for obtaining human insulin-encoding cDNA, there is no further information in the patent pertaining to that cDNA's relevant structural or physical characteristics; in other words, it thus does not describe human insulin cDNA. Describing a method of preparing a cDNA or even describing the protein that the cDNA encodes, as the example does, does not necessarily describe the cDNA itself. No sequence information indicating which nucleotides constitute human cDNA appears in the patent, as appears for rat cDNA in Example 5 of the patent. Accordingly, the specification does not provide a written description of the invention of claim 5.

Given the lack of a specific baseline sequence for the unmodified PfRH5) antigen there is no correlation set forth in the specification between structure and function as required by the written description requirements. 
		Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision. (See page 1115.)
Protein chemistry is probably one of the most unpredictable areas of biotechnology. Consequently, the effects of sequence dissimilarities upon protein structure and function cannot be predicted. Bowie et al (Science, 1990, 257:1306-1310) teach that an amino acid sequence encodes a message that determines the shape and function of a protein and that it is the ability of these proteins to fold into unique three-dimensional structures that allows them to function and carry out the instructions of the genome and further teaches that the problem of predicting protein structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein is extremely complex. (column 1, page 1306). Bowie et al further teach that while it is known that many amino acid substitutions are possible in any given protein, the position within the protein's sequence where such amino acid substitutions can be made with a reasonable expectation of maintaining function are limited. Certain positions in the sequence are critical to the three-dimensional structure/function relationship and these regions can tolerate only conservative substitutions or no substitutions (column 2, page 1306). The sensitivity of proteins to alterations of even a single amino acid in a sequence are exemplified by Burgess et al (J. of Cell Bio. 111:2129-2138, 1990) who teach that replacement of a single lysine reside at position 118 of acidic fibroblast growth factor by glutamic acid led to the substantial loss of heparin binding, receptor binding and biological activity of the protein and by Lazar et al. (Molecular and Cellular Biology, 1988, 8:1247-1252) who teach that in transforming growth factor alpha, replacement of aspartic acid at position 47 with alanine or asparagine did not affect biological activity while replacement with serine or glutamic acid sharply reduced the biological activity of the mitogen. These references demonstrate that even a single amino acid substitution will often dramatically affect the biological activity and characteristics of a protein. Protein function is context dependent, and both molecular and cellular aspects have to be considered (p. 398, column 2). Conclusions from the comparison analysis are often stretched with regard to protein products (p. 398, column 3). Further, although gene annotation via sequence database searches is already a routine job, even here the error rate is considerable (p. 399, column 2). Most features predicted with an accuracy of greater than 70% are of structural nature and, at best, only indirectly imply a certain functionality (see legend for table 1, page 399). As more sequences are added and as errors accumulate and propagate it becomes more difficult to infer correct function from the many possibilities revealed by database search (p. 399, paragraph bridging columns 2 and 3). The reference finally cautions that although the current methods seem to capture important features and explain general trends, 30% of those features are missing or predicted wrongly. This has to be kept in mind when processing the results further (p. 400, paragraph bridging cols 1 and 2). Clearly, given not only the teachings of Bowie et al., Lazar et al. and Burgess et al. but also the limitations and pitfalls of using computational sequence analysis and the unknown effects of alternative splicing, post translational modification and cellular context on protein function as taught by Bork, the functional variants of the polypeptide of SEQ ID NO:1 or SEQ ID NO:2 (and variants and fragments thereof) cannot be predicted. Clearly, it could not be predicted that a polypeptide that is a “variant” of a given SEQ ID NO: will function in a given manner. Reasonable correlation must exist between structure and function. In the instant case there is no correlation between the structure (i.e. sequence) of a given modified PfRH5 antigen and its recited function/characteristic. The specification, however, fails to disclose which amino acid residues of a given modified PfRH5 antigen are essential for the reciting biological functions or which amino acids might be added, replaced or deleted so that the resultant polypeptide retains the immunological characteristics of its parent, or by which other amino acids the essential amino acids might be replaced with so that the resultant peptide retains the biological characteristics of its parent. 
To adequately describe the genus of variant PfRH5 antigens capable of inducing antibodies that have a GIA of at least 50% at a concentration of 10 mg/ml against an unnamed microbe and having the same immunogenicity as the unmodified PfRH5 antigen, Applicant must adequately describe the immunoepitopes within a given modified PfRH5 antigen that induce antibodies with the claimed immunological characteristics. The specification, however, does not disclose distinguishing and identifying features of a representative number of members of the genus of antibodies to which the claims are drawn, such as a correlation between the structure of the modified PfRH5 antigen and its recited function (specific antibody induction), so that the skilled artisan could immediately envision, or recognize at least a substantial number of members of the claimed genus of antibodies. As evidenced by the teachings of Skolnick et al., the art is unpredictable. Skolnick et al. (Trends in Biotechnology 18: 34-39, 2000) discloses the skilled artisan is well aware that assigning functional activities for any particular protein or protein family based upon sequence homology is inaccurate, in part because of the multifunctional nature of proteins (see, e.g., the abstract; and page 34, Sequence-based approaches to function prediction). Even in situations where there is some confidence of a similar overall structure between two proteins, only experimental research can confirm the artisan's best guess as to the function of the structurally related protein (see, in particular, the abstract and Box 2). Thus, one skilled in the art would not accept the assertion, which is based only upon an observed similarity in amino acid sequence, that a variant of a given polypeptide would necessarily elicit a given antibody. Moreover, as evidenced by Greenspan et al. (Nature Biotechnology 7: 936-937, 1999), defining epitopes is not as easy as it seems. Greenspan et al. recommends defining an epitope by the structural characterization of the molecular interface between the antigen and the antibody is necessary to define an "epitope" (page 937, column 2). According to Greenspan et al., an epitope will include residues that make contacts with a ligand, here the antibody, but are energetically neutral, or even destabilizing to binding. Furthermore, an epitope will not include any residue not contacted by the antibody, even though substitution of such a residue might profoundly affect binding. Accordingly, it follows that the immunoepitopes that can elicit antibodies to a given pathogen can only be identified empirically. Therefore, absent a detailed and particular description of a representative number, or at least a substantial number of the members of the genus of immunoepitopes, the skilled artisan could not immediately recognize or distinguish members of the claimed genus of modified PfRH5 antigen to which the claims refer. 
Given the skilled artisan would not be able to predict whether a given modified PfRH5 antigen would be able (inducing antibodies that have a GIA of at least 50% at a concentration of 10 mg/ml against an unnamed microbe, there is no correlation between structure and function as required by the written description requirements. Consequently, proper written description is lacking.

 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7, 9-10, 12, 14, 17 and 45-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The rejection of claims 1-4, 7, 9-10, 12 and 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being rendered vague and indefinite by its reference to specific amino acid residues is maintained for reasons of record. 


Applicant argues:
1.  The baseline sequence need not be limited to SEQ ID NO:1 or SEQ ID NO:2 as the specific amino acid sequences named in claim 1 for substitution are not expected to vary among the unmodified antigen sequences encompassed by 95% sequence identity to SEQ ID NO:1 or 2.
	Applicant’s arguments have been fully considered and deemed non-persuasive.

With regard to Point 1, the baseline sequences are not limited to SEQ ID NO:1 and SEQ ID NO:2 as claim 1 clearly states “… wherein the corresponding unmodified PfRH5 antigen comprises an amino acid sequence of at least 95% sequence identity to SEQ ID NO:1 or 2 or a fragment of said amino acid sequences”. Consequently, the recited residue positions are predicated on the variability of the unmodified sequence and hence the specific amino acid residues positions recited have no fixed meaning. The instant claims encompass baseline sequences that constitute not only substitution mutants (which would make identifying specific residues difficult) but also insertional and deletion mutants (and combinations thereof) which would necessarily alter the position of a given amino acid within a given unmodified polypeptide. Consequently, the instant claims merely recite random positions within an unmodified polypeptide. Additionally, the instant claims encompass fragments of the polypeptides of SEQ ID NO:1 and SEQ ID NO:2 (and variants thereof) which would also alter the “position” of a given amino acid. Given there is no limitation as to the identity of the amino acid at a given residue position prior to substitution or the actual position of said amino acid within a variant sequence or fragment as it relates to positions 183, 233, 381, 392, 398, 464 and 467 of SEQ ID NO:1 and 2, the recited amino acid residues positions recited have no fixed meaning.
	As outlined previously, without a baseline sequence for unmodified PfRH5 antigen, the recited residues have no definitive meaning. Consequently, it is impossible to determine the metes and bounds of the claimed invention.
	
The rejection of claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being rendered vague and indefinite by the use of the phrase “…relative to the corresponding unmodified PfRH5 antigen…” is maintained for reasons of record.
It should be noted that it appears that Applicant didn’t particularly address this rejection.
As outlined previously it is unclear which specific corresponding unmodified PfRH5 antigen said phrase is meant to engender as the instant claims encompass a multitude of unmodified PfRH5 antigens.

35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The rejection of claims 1-4, 7, 9-10, 12, 14 and 17 under 35 U.S.C. 102(a)(1) as being anticipated by Draper et al. (WO 2016/016651 – IDS filed on 3-8-2019) is maintained for reasons of record.



Applicant argues:
1.  Amended claim recites that the modified PfRH5 antigen comprises substitutions at positions 183, 233, 381, 392, 398, 464 and 467 which are fixed positions. Since there is no disclosure of substitutions at these residues Draper et al. cannot anticipate the invention as claims.
	Applicant’s arguments have been fully considered and deemed non-persuasive.

With regard to Point 1, contrary to Applicant’s assertion, the amino acid positions are not fixed as the starting (unmodified sequence) comprises “…an amino acid sequence of at least 95% sequence identity to SEQ ID NO:1 or 2 or a fragment of said amino acid sequences”. Consequently, the recited residue positions are predicated on the variability of the unmodified sequence and hence the specific amino acid residues positions recited have no fixed meaning. The instant claims encompass baseline sequences that constitute not only substitution mutants (which would make identifying specific residues difficult) but also insertional and deletion mutants (and combinations thereof) which would necessarily alter the position of a given amino acid within a given unmodified polypeptide. Consequently, the instant claims merely recite random positions within an unmodified polypeptide. Additionally, the instant claims encompass fragments of the polypeptides of SEQ ID NO:1 and SEQ ID NO:2 (and variants thereof) which would also alter the “position” of a given amino acid. Given there is no limitation as to the identity of the amino acid at a given residue position prior to substitution or the actual position of said amino acid within a variant sequence or fragment as it relates to positions 183, 233, 381, 392, 398, 464 and 467 of SEQ ID NO:1 and 2, the recited amino acid residues positions recited have no fixed meaning.

As outlined previously, Draper et al. disclose variant Plasmodium falciparum PfRH5 proteins (see pages 9-10 for example). Given that the rejected claims are not limited to a specific sequence (or baseline sequence), Draper et al. anticipates all the limitations of the rejected claims. Moreover, Draper et al. disclose that their PfRH5 proteins induce antibodies that are effective in the GIA assay against the blood-stage Plasmodium parasite (see page3, lines 11-12). 

The rejection of claims 1-4, 7, 9-10, 12 and 14 under 35 U.S.C. 102(a)(1) as being anticipated by Uniprot Accession number A0A2P9BSI7_9APIC is maintained for reasons of record.
Applicant argues:
1.  The disclosed polypeptide is not from Plasmodium falciparum as required by the claims.
	Applicant’s arguments have been fully considered and deemed non-persuasive.
With regard to Point 1, the instant claims only require that the polypeptide have at least 95% sequence identity to SEQ ID NO:1 and differ at the recited residues (assuming in arguendo that the base-line sequence was limited to SEQ ID NO:1). The constraints of the claims are that the polypeptide have 95% sequence identity to SEQ ID NO:1 or 2 and minimally substitutions at positions 183, 233, 381, 392, 398, 464 and 467. Given, the amino acid positions are not fixed as the starting (unmodified sequence) comprises “…an amino acid sequence of at least 95% sequence identity to SEQ ID NO:1 or 2 or a fragment of said amino acid sequences”. The instant claims encompass not only variants based on proteins that are substitution mutants (which would make identifying specific residues difficult) but also insertional and deletion mutants (and combinations thereof) which would necessarily alter the position of a given amino acid within a given unmodified polypeptide. Consequently, the instant claims merely recite random positions within a polypeptide. Additionally, the instant claims encompass fragments of the polypeptides of SEQ ID NO:1 and SEQ ID NO:2 (and variants thereof) which would also alter the “position” of a given amino acid. Given there is no limitation as to the identity of the amino acid at a given residue position prior to substitution or the actual position of said amino acid within a variant sequence or fragment as it relates to positions 183, 233, 381, 392, 398, 464 and 467 of SEQ ID NO:1 and 2, the recited amino acid residues positions recited have no fixed meaning. Consequently, the cited art anticipates the limitations of the rejected claims. Finally, the term “PfRH5” constitutes a generic laboratory designation and conveys no particular structure whereas the recitation of SEQ ID NO:1 and SEQ ID NO:2 does.

As outlined previously, the Uniprot submission discloses a PfRH5 protein which differs from SEQ ID NO:1 at residues number 148, 159, 164, 197, 200, 202-203, 205, 216, 219, 233, 305, 312, 338, 341, 343, 365, 367, 392, 394, 421, 422 and 435 (see alignment below). Consequently, said submission clearly anticipates claim 1 with in conjunction with SEQ ID NO:1. Moreover, given that the rejected claims are not limited to a specific sequence (or baseline sequence), said submission anticipates all the limitations of the rejected claims 
RESULT 16
A0A2P9BSI7_9APIC

  Query Match             95.0%;  Score 2649;  DB 40;  Length 526;
  Best Local Similarity   95.2%;  
  Matches  501;  Conservative    9;  Mismatches   16;  Indels    0;  Gaps    0;

Qy          1 MIRIKKKLILTIIYIHLFILNRLSFENAIKKTKNQENNLTLLPIKSTEEEKDDIKNGKDI 60
              |||||||||||||||||||||||||||||||||||||||||||||||||||:||||||||
Db          1 MIRIKKKLILTIIYIHLFILNRLSFENAIKKTKNQENNLTLLPIKSTEEEKNDIKNGKDI 60

Qy         61 KKEIDNDKENIKTNNAKDHSTYIKSYLNTNVNDGLKYLFIPSHNSFIKKYSVFNQINDGM 120
              ||||||||||||||| ||||||||||||||||||||||||||||||||||||||||||||
Db         61 KKEIDNDKENIKTNNIKDHSTYIKSYLNTNVNDGLKYLFIPSHNSFIKKYSVFNQINDGM 120

Qy        121 LLNEKNDVKNNEDYKNVDYKNVNFLQYHFKELSNYNIANSIDILQEKEGHLDFVIIPHYT 180
              ||||||||||||||||||||||||||| ||||||||||:|||| ||||||||||||||||
Db        121 LLNEKNDVKNNEDYKNVDYKNVNFLQYVFKELSNYNIADSIDIFQEKEGHLDFVIIPHYT 180

Qy        181 FLDYYKHLSYNSIYHKSSTYGKCIAVDAFIKKINETYDKVKSKCNDIKNDLIATIKKLEH 240
              |||||||||||||||| ||:|  | |||||||||| ||:||||||||||||| |||||||
Db        181 FLDYYKHLSYNSIYHKYSTHGMYIGVDAFIKKINERYDQVKSKCNDIKNDLIGTIKKLEH 240

Qy        241 PYDINNKNDDSYRYDISEEIDDKSEETDDETEEVEDSIQDTDSNHTPSNKKKNDLMNRTF 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 PYDINNKNDDSYRYDISEEIDDKSEETDDETEEVEDSIQDTDSNHTPSNKKKNDLMNRTF 300

Qy        301 KKMMDEYNTKKKKLIKCIKNHENDFNKICMDMKNYGTNLFEQLSCYNNNFCNTNGIRYHY 360
              ||||:|||||| ||||||||||||||||||||||||| ||:|:|||||||||||||||||
Db        301 KKMMNEYNTKKNKLIKCIKNHENDFNKICMDMKNYGTKLFQQISCYNNNFCNTNGIRYHY 360

Qy        361 DEYIHKLILSVKSKNLNKDLSDMTNILQQSELLLTNLNKKMGSYIYIDTIKFIHKEMKHI 420
              |||| |:|||||||||||||||||||||||||||||||||| |:||||||||||||||||
Db        361 DEYILKIILSVKSKNLNKDLSDMTNILQQSELLLTNLNKKMSSHIYIDTIKFIHKEMKHI 420

Qy        421 FNRIEYHTKIINDKTKIIQDKIKLNIWRTFQKDELLKRILDMSNEYSLFITSDHLRQMLY 480
                |||||||||||| |||||||||||||||||||||||||||||||||||||||||||||
Db        421 LKRIEYHTKIINDKNKIIQDKIKLNIWRTFQKDELLKRILDMSNEYSLFITSDHLRQMLY 480

Qy        481 NTFYSKEKHLNNIFHHLIYVLQMKFNDVPIKMEYFQTYKKNKPLTQ 526
              ||||||||||||||||||||||||||||||||||||||||||||||
Db        481 NTFYSKEKHLNNIFHHLIYVLQMKFNDVPIKMEYFQTYKKNKPLTQ 526



New Grounds of Rejection
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
	Said claim is rendered vague and indefinite by the use of the phrase “…induces antibodies that have a growth inhibitory activity (GIA) of at least 50%...”. It is unclear what said antibodies need to inhibit. Consequently, it is impossible to determine the metes and bounds of the claimed invention.

Conclusion

No claim is allowed.
SEQ ID NO:21 is free of the art of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866.  The examiner can normally be reached on Monday thru Friday; 6:30 am - 3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        November 30, 2022